DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15:  The feature “the fourth arm” set forth in both claims lacks proper antecedent basis within the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-9, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stedman (US 1,674,669).
Claim 1:  Stedman discloses an apparatus (as depicted in the Figure) for holding a tool (0) used for performing a task, the apparatus including a movable base  configured to move along a floor surface (see annotated copy of the Figure of Stedman below, Page 1,51-55); a multi-axis arm coupled to the movable base and configured to pivotally move in multiple directions (see annotated copy of the Figure of Stedman below, Page 1,59-75)); and a holding member coupled to the multi-axis arm and configured to hold the tool in a position and while moving the tool by at least one of moving the movable base and pivotally moving the multi-axis arm (H,J; Page 1,62-69).
Claim 2:  Stedman further discloses that the movable base includes a base structure; and a plurality of wheels attached to the base structure to facilitate moving the movable base along the floor surface (see annotated copy of the Figure of Stedman below, Page 1,51-59).
Claim 3:  Stedman further discloses that the movable base further comprises a platform that is coupled to and extends upright from the base structure, and wherein the multi-axis arm is disposed on the platform (see annotated copy of the Figure of Stedman below).
Claim 4:  Stedman further discloses that the platform includes a support structure that has a first end is coupled to the base structure and that extends substantially upright from the first end to a second end; and a platform plate that is coupled to the second end of the support structure, wherein the multi-axis arm is mounted on the platform plate (see annotated copy of the Figure of Stedman below).
Claim 5:  Stedman further discloses that the support structure is an adjustable support structure that is configured to be vertically expanded and contracted to vary a distance between the first and second ends for vertical displacement of the multi-axis arm (Page 1, Lines 52-63).
Claim 8:  Stedman further discloses that the multi-axis arm comprises a first arm section (A and D) and a second arm section (H and J) that are pivotally coupled together by a first joint (E), wherein the first arm section is coupled to the movable base (Page 1, Lines 58-62).
Claim 9:  Stedman further discloses that the first joint is configured to allow the second arm section to pivotally move from about 0 to about 180° relative to the first arm section (as depicted the arm portion made up of H and J would be capable of pivoting from about 0 to about 180° relative to the first arm section that is made up of A and D).
Claim 16:  Stedman further discloses that the multi-axis arm further includes a locking member (C) operatively coupled to the multi-axis arm to selectively prevent and allow relative movement between the first and second arm sections (the locking member prevents vertical movement between the first and second arm sections, Page 1, 53-58).
Claim 17:  Stedman discloses a method including holding the tool in a first position with a holding member (M) of an apparatus (position depicted in the Figure of Stedman), wherein the apparatus includes: a movable base; a multi-axis arm coupled to the movable base; and the holding member coupled to the multi-axis arm (see annotated copy of the Figure of Stedman below); moving the tool by at least one of moving the movable base along a floor surface and pivotally moving the multi-axis arm in at least one direction (Page 1, Lines 13-29).
Claim 18:  Stedman further disclose that moving the tool includes moving the tool to a second position, and wherein the method further includes operating the tool in the second position to perform the task (Page 1, Line 100 to Page 2, Line 16).
Claim 19:  Stedman further disclose that the tool is a pneumatic tool (Page 1, Lines 1-12), and wherein the method further includes the step of: providing compressed air to the pneumatic tool (Page 1, Lines 1-12 discloses that pneumatic power is provided to the tool), and wherein operating the tool comprises actuating the pneumatic tool powered by the compressed air while in the second position to perform the task (Page 2, Lines 9-16 discloses operating the tool and at various locations in a shop, these operations require the tool to be provided with a power source at each location).

    PNG
    media_image1.png
    1011
    1328
    media_image1.png
    Greyscale

Annotated Copy of the Figure of Stedman
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stedman (US 1,674,669) in view of Brown et al. (US 8,827,216 B2).
Claim 6:  Stedman discloses a holding member that configured as a “C- shaped” holder that at least partially surrounds an opening to receive the tool and to hold the tool in the “C-shaped” holder (M; Page 1, Lines 66-69), but fails to disclose that the holder is adjustable in size.
However, Brown et al. teaches that it is known in the art to provide a “C-shaped” tool holder that is adjustable in size (see Figures 2B and 3A; Col. 4, Lines 49-59; Col. 5, Lines 24-38).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the outer and inner gimbal assemblies of Brown et al. with the yoke holder of Stedman in order to provide a holder that was adjustable in size.
This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because the gimbal assemblies of Brown et al. provide the additional feature of being adjustable in size and the holder of Stedman is configured very similarly to the yoke (4) of Brown et al. to which the gimbal assemblies are attached.
Claims 7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stedman (US 1,674,669) in view of Marks (US 4,735,388)
Claim 7:  Stedman further discloses that the multi-axis arm is a 2-axis movable arm configured to pivotally move independently about 2 spaced apart axes (around the longitudinal center axis of D, Page 1, Lines 58-62, and J, Page I, Lines 74-83), but Stedman fails to disclose that the multi-axis arm is a 4-axis movable arm configured to pivotally move independently about 4 spaced apart axes.
However, Marks teaches a 4-axis movable arm configured to pivotally move independently about 4 spaced apart axes (axes through 5,7,12,14,19, and 22).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Marks with that of Stedman in order to provide a 4-axis movable arm configured to pivotally move independently about 4 spaced apart axes.
This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because this modification would have provided additional degrees of freedom/movement to the support device of Stedman and therefore would have increased its functionality and the number of jobs to which the support device could be applied.
Claims 10 and 12:  Stedman fails to disclose that the multi-axis arm further comprises a third/fourth arm section that is pivotally coupled to the second/third arm section by a second/third joint.
	However, Marks teaches a multi-axis arm that includes multiple arm sections (6,10,13,17,20 of Figure 2) that are pivotally coupled to each other by joints (5,7,12,14,19,22 of Figure 2)
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the arm of Stedman such that it included a third arm section and/or a fourth arm section that was pivotally coupled to the second and/or third arm section by a second and/or third joint.
This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because this modification would have provided additional degrees of freedom/movement to the support device of Stedman and therefore would have increased its functionality and the number of jobs to which the support device could be applied.
Claims 11 and 13:  Further Marks teaches that the joints are configured to allow the arm sections to pivotally move from about 0 to about 270° relative to the other arm sections (the ball joints of Marks have a range of motion that would include 0 to about 270°, Col. 2, Line 67 to Col. 3, Line 11).
Claim 14:  While Stedman disclose that the holding member (M) is coupled to the arm (H and J) by a pivotal joint (K), Stedman fails to disclose explicitly a fourth arm section and a fourth joint coupled to the arm section.
	However, Marks teaches a fourth arm section (20 of Figure 2) coupled to a fourth joint (19 or 22 of Figure 2) that pivotally connected to a holder (23 of Figure 2).
	Therefore, it would have been obvious to one of ordinary skill in the art to substitute the joint of Marks for the joint of Stedman in order to provide the holder of Stedman pivotally coupled to a fourth arm section by a fourth joint, as taught by Marks.
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).
Claim 15:  As depicted in Figure 2 of Marks, the fourth arm section (20) defines a longitudinal axis and the fourth joint (19 or 22 of Figure 2) is disposed along the longitudinal axis and is configured to allow the holding member to rotate from about 0 to about 360° about the longitudinal axis (the depicted ball joints of Figure 2 would provide a freedom of motion that would allow the holder 23 to rotate about 0 to about 360° about the longitudinal axis of the fourth arm section).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stedman (US 1,674,669) in view of Langas et al. (US 3,641,656).
Claim 20:  As addressed above Stedman discloses actuating the pneumatic tool to perform a task of, however Stedman fails to disclose that the task is at least one of cutting wires, crimping electrical contacts to the wires, and crimping an electrical connector to the wires.
	However, Langas et al. teaches a pneumatic tool that is used for applying and crimping electrical connectors/contacts to wires (abstract, Col. 1, Lines 2-25).
	Therefore, it would have been obvious to one of ordinary skill in the art to substitute the tool of Langas et al. for the tool of Stedman in order to provide a tool capable of performing a task of at least one of cutting wires, crimping electrical contacts to the wires, and crimping an electrical connector to the wires.
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726